Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 1 of 15




                    EXHIBIT 1
                 Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 2 of 15


From:               Sabato P. Fiano
To:                 "Jessica Santos"; Anthony Schepis
Cc:                 ediscovery; Glenn Rogers
Subject:            RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]
Date:               Thursday, July 18, 2019 12:57:00 PM


Hello Jessica:

The correct interpretation is #1, e-mails sent FROM pursuit partners. Thanks again.

Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Jessica Santos <Jessica.Santos@globalrelay.net>
Sent: Thursday, July 18, 2019 12:24 PM
To: Anthony Schepis <schepis@pursuitpartners.com>; Sabato P. Fiano <sfiano@znclaw.com>
Cc: ediscovery <ediscovery@globalrelay.net>; Glenn Rogers <Glenn.Rogers@globalrelay.net>
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Hi Sam, Anthony,

We have completed the requested search. Please confirm which interpretation is correct and we will proceed with a Message Header Report.

Interpretation 1 – Sent From 'pursuitpartners.com':

           Viewing :      517 messages
           Date Range : Feb 13, 16 (Start of Day) - Jul 16, 19 (End of Day)
           Folder :         Email
           From :          pursuitpartners.com
           Keywords :    Schneider* OR Leslie OR Lillian OR Leonard OR plaintiff* OR Jamiscott OR Claridge OR creditor

          Copied to Folder: Jul.18.19-Search (~320 MB)
          ---

Interpretation 2 – Sent & Received:

           Viewing :       1000 messages
           Display Limit: 1000 messages
           Date Range : Feb 13, 16 (Start of Day) - Jul 16, 19 (End of Day)
           Folder   :       Email
           Keywords   : Schneider* OR Leslie OR Lillian OR Leonard OR plaintiff* OR Jamiscott OR Claridge OR creditor

           Copied to Folder: Jul.16.19-Email (~500 MB)
            ---

If you have any questions or concerns, please do not hesitate to reach out.

Regards,

Jessica Ransom Santos
ediscovery specialist | audits & ediscovery
Global Relay

jessica.santos@globalrelay.net

866.484.6630 | info@globalrelay.net | globalrelay.com


Important - Confidential Information & Disclaimer. All email sent to or from this address will be retained by Global Relay’s email archiving system. This message is intended only for the use of the individual or entity to which it is
addressed, and may contain information that is privileged, confidential, and exempt from disclosure under applicable law. Any other distribution, copying, or disclosure is strictly prohibited. If you have received this message in error,
please notify us immediately and delete the message without copying or forwarding it to anyone. Global Relay will not be liable for any compliance and technical information or guidance provided herein. The information contained in
this communication is not intended to be a legal opinion and should not be relied upon as legal advice. It is important to seek independent legal and/or compliance advice for all inquiries regarding compliance, legal or regulatory
obligations in connection with Global Relay’s Services.


From: Anthony Schepis <schepis@pursuitpartners.com>
Sent: Thursday, July 18, 2019 7:36 AM
To: Jessica Santos <Jessica.Santos@globalrelay.net>; Sabato P. Fiano <sfiano@znclaw.com>
Cc: ediscovery <ediscovery@globalrelay.net>; Glenn Rogers <Glenn.Rogers@globalrelay.net>
Subject: Re: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]


thank you Jessica




Anthony Schepis


Pursuit Partners LLC
2 Greenwich Office Park, Suite 300
Greenwich, CT 06831

203.961.0023
                Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 3 of 15


From: Jessica Santos <Jessica.Santos@globalrelay.net>
Sent: Thursday, July 18, 2019 10:12:23 AM
To: Anthony Schepis; Sabato P. Fiano
Cc: ediscovery; Glenn Rogers
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Hi Anthony,

Thank you for confirming that we have authorization to proceed.

We will have the results to you by the end of the day.

Regards,

Jessica Ransom Santos
ediscovery specialist | audits & ediscovery
Global Relay

jessica.santos@globalrelay.net

866.484.6630 | info@globalrelay.net | globalrelay.com


Important - Confidential Information & Disclaimer. All email sent to or from this address will be retained by Global Relay’s email archiving system. This message is intended only for the use of the individual or entity to which it is
addressed, and may contain information that is privileged, confidential, and exempt from disclosure under applicable law. Any other distribution, copying, or disclosure is strictly prohibited. If you have received this message in error,
please notify us immediately and delete the message without copying or forwarding it to anyone. Global Relay will not be liable for any compliance and technical information or guidance provided herein. The information contained in
this communication is not intended to be a legal opinion and should not be relied upon as legal advice. It is important to seek independent legal and/or compliance advice for all inquiries regarding compliance, legal or regulatory
obligations in connection with Global Relay’s Services.


From: Anthony Schepis <schepis@pursuitpartners.com>
Sent: Thursday, July 18, 2019 5:48 AM
To: Sabato P. Fiano <sfiano@znclaw.com>; Jessica Santos <Jessica.Santos@globalrelay.net>
Cc: ediscovery <ediscovery@globalrelay.net>; Glenn Rogers <Glenn.Rogers@globalrelay.net>
Subject: Re: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]


All, apologies for the delay in responding, Jessica you are authorized to proceed.



Tony




Anthony Schepis


Pursuit Partners LLC
2 Greenwich Office Park, Suite 300
Greenwich, CT 06831

203.961.0023




From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Wednesday, July 17, 2019 2:12:19 PM
To: Jessica Santos; Anthony Schepis
Cc: ediscovery; Glenn Rogers
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Hello Jessica,

It is my understanding that Tony may be away, which is the reason for the delay in his response. When he does, in fact, authorize the
requested search and report, please be advised that at this point we only need e-mails, not Bloomberg messages.

Thank you -- Sam

Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Jessica Santos <Jessica.Santos@globalrelay.net>
Sent: Wednesday, July 17, 2019 11:52 AM
To: schepis@pursuitpartners.com; Sabato P. Fiano <sfiano@znclaw.com>
Cc: ediscovery <ediscovery@globalrelay.net>; Glenn Rogers <Glenn.Rogers@globalrelay.net>
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Hi Anthony, Sam,

Further to my previous email, kindly confirm whether you require Bloomberg messages in addition to Emails.

Please note that we will require Anthony's authorization to proceed.
                Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 4 of 15


Anthony – at your earliest convenience, kindly confirm that we may proceed with this search and report request, and that you approve any associated costs. We anticipate that
this request will incur a ½ eDiscovery Professional Search hour ($150) and a ½ Professional Technical Services hour ($150), for a total of $300. Data Exports are subject to
additional costs; for your reference, our standard Data Export pricing is referenced in my previous email.

If you have any questions or concerns, please do not hesitate to reach out.

Regards,

Jessica Ransom Santos
ediscovery specialist | audits & ediscovery
Global Relay

jessica.santos@globalrelay.net

866.484.6630 | info@globalrelay.net | globalrelay.com


Important - Confidential Information & Disclaimer. All email sent to or from this address will be retained by Global Relay’s email archiving system. This message is intended only for the use of the individual or entity to which it is
addressed, and may contain information that is privileged, confidential, and exempt from disclosure under applicable law. Any other distribution, copying, or disclosure is strictly prohibited. If you have received this message in error,
please notify us immediately and delete the message without copying or forwarding it to anyone. Global Relay will not be liable for any compliance and technical information or guidance provided herein. The information contained in
this communication is not intended to be a legal opinion and should not be relied upon as legal advice. It is important to seek independent legal and/or compliance advice for all inquiries regarding compliance, legal or regulatory
obligations in connection with Global Relay’s Services.


ref:_00D30YxyI._5001O1YDwjk:ref


From: Jessica Santos <Jessica.Santos@globalrelay.net>
Sent: Tuesday, July 16, 2019 10:18 AM
To: schepis@pursuitpartners.com; Sabato P. Fiano <sfiano@znclaw.com>
Cc: ediscovery <ediscovery@globalrelay.net>; Glenn Rogers <Glenn.Rogers@globalrelay.net>
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Hi Anthony, Sam,

My name is Jessica, I work closely with Glenn on Global Relay's Audits & eDiscovery team.

We would be happy to assist with Sam's request upon receipt of Anthony's approval.

Anthony – at your earliest convenience, kindly confirm that we may proceed with this search and report request, and that you approve any associated costs. We anticipate that
this request will incur a ½ eDiscovery Professional Search hour ($150) and a ½ Professional Technical Services hour ($150), for a total of $300. Data Exports are subject to
additional costs; for your reference, our standard Data Export pricing is also outlined below.

Data Export/eDiscovery Costs* eDiscovery Professional Services fees are billed at $300/hour during Business Hours and $500/hour outside Business Hours. The cost for a Data
Export is $50/GB (or portion thereof), with a minimum fee of $100. No additional costs are associated with secure FTP delivery. The cost to receive the data on disc is an extra
$50, for up to 5 discs. An additional $50 charge will be added for each 5 disc increment (or portion thereof). The cost to receive the data on hard drive is an additional $200 (hard
drives over 1 TB incur a higher fee). Firms may provide their own hard drive to Global Relay at no additional cost. An overnight shipping fee will be applied as follows: $65 for
discs and $125 for a hard drive.
*Listed prices are for within North America, additional fees apply for International shipments.

Please do not hesitate to reach out if you have any questions or concerns.

Regards,

Jessica Ransom Santos
ediscovery specialist | audits & ediscovery
Global Relay

jessica.santos@globalrelay.net


866.484.6630
New York | Chicago | Vancouver | London (+44.0800.032.9829) | Singapore (+65.3158.1301)

Global Relay Archive supports email, instant messaging, BlackBerry, Bloomberg, Thomson Reuters, Pivot, ICE Chat, LinkedIn, Twitter, Facebook and more.

Ask about Global Relay Message — The Future of Collaboration in the Financial Services World

Important - Confidential Information & Disclaimer. All email sent to or from this address will be retained by Global Relay’s email archiving system. This message is intended only for the use of the individual or entity to which it is
addressed, and may contain information that is privileged, confidential, and exempt from disclosure under applicable law. Any other distribution, copying, or disclosure is strictly prohibited. If you have received this message in error,
please notify us immediately and delete the message without copying or forwarding it to anyone. Global Relay will not be liable for any compliance and technical information or guidance provided herein. The information contained in
this communication is not intended to be a legal opinion and should not be relied upon as legal advice. It is important to seek independent legal and/or compliance advice for all inquiries regarding compliance, legal or regulatory
obligations in connection with Global Relay’s Services.




From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Tuesday, July 16, 2019 5:40 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]
Importance: High

Glenn,

We are once again attempting to comply with certain court order regarding the e-mails maintained by Global Relay on behalf of Pursuit
Partners, LLC.

In this regard, can you please generate a chart of the first 1,000 emails (not counting attachments as separate documents) after February
12, 2016, in chronological order, which (i) were sent from Pursuit’s email account(s) and (ii) contain search term hits for the following search
terms:

“Schneider* or Leslie or Lillian or Leonard or plaintiff* or Jamiscott or Claridge or creditor.”

The chart should contain the following fields: date (listed in chronological order), time, to, from, cc, bcc, and subject. Global Relay should
de-duplicate the data.

Please advise at your earliest convenience if Global Relay is in receipt of this request and will perform this service. Obviously, we recognize
that there will be a charge associated with this service.


Sam
             Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 5 of 15


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Wednesday, April 3, 2019 4:23 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Sam,

Sorry, I have been sick the past couple of days but was able to look into these questions further. Let me know if you have any other questions:

   1. The response does not provide “a list of the names of each person listed in the ‘to’ or ‘from’ fields of the email files,” as required by paragraph 3 of the Court Order. Please ask Global Relay
       to provide that information.

When running the eDiscovery searches, Global Relay did not search for specific To or From addresses. We just looked for any messages within the Pursuitpartners.com Archiver
that matched the requested criteria. However, when I look at the Email messages we searched, they all belong to canelas@pursuitpartners.com OR schepis@pursuitpartners.com.

Viewing :       51735 messages
Date Range : Mar 1, 07 (Start of Day) - Apr 3, 19 (End of Day)
Folder :         Dec.14.18-Combined-Email*, Jan.3.18-Combined-Email*

Viewing :       51735 messages
Date Range : Mar 1, 07 (Start of Day) - Apr 3, 19 (End of Day)
Folder :         Dec.14.18-Combined-Email*, Jan.3.18-Combined-Email*
From :          canelas@pursuitpartners.com OR schepis@pursuitpartners.com
OR     
To/Cc/Bcc :    canelas@pursuitpartners.com OR schepis@pursuitpartners.com

I did find a few more addresses related to Bloomberg, but all of the following only had one or a couple of associated messages - walsh@pursuitpartners.com OR
vendemia@pursuitpartners.com OR byrne@pursuitpartners.com OR nuyen@pursuitpartners.com OR SAKS@PURSUITPARTNERS.COM OR newkirk@pursuitpartners.com, so they
could have been SPAM or even mistakes by the sender:

BLOOMBERG:
Viewing :       792745 messages
Date Range : Mar 1, 07 (Start of Day) - Apr 3, 19 (End of Day)
Folder :         Bloomberg, Dec.14.18-Combined-BBG*, Jan.3.18-Combined-BBG*

Viewing :       792745 messages
Date Range : Mar 1, 07 (Start of Day) - Apr 3, 19 (End of Day)
Folder :         Bloomberg, Dec.14.18-Combined-BBG*, Jan.3.18-Combined-BBG*
From :          canelas@pursuitpartners.com OR schepis@pursuitpartners.com OR PURSUITLLC@Bloomberg.net OR FCANELAS@Bloomberg.net OR walsh@pursuitpartners.com OR
vendemia@pursuitpartners.com OR byrne@pursuitpartners.com OR nuyen@pursuitpartners.com OR SAKS@PURSUITPARTNERS.COM OR newkirk@pursuitpartners.com
OR     
To/Cc/Bcc :    canelas@pursuitpartners.com OR schepis@pursuitpartners.com OR PURSUITLLC@Bloomberg.net OR FCANELAS@Bloomberg.net OR walsh@pursuitpartners.com OR
vendemia@pursuitpartners.com OR byrne@pursuitpartners.com OR nuyen@pursuitpartners.com OR SAKS@PURSUITPARTNERS.COM OR newkirk@pursuitpartners.com



   2. Given that Global Relay said that it cannot provide “a list of the names of each person whose email files have been retained,” as required by paragraph 3 of the Court Order, because that
       information “is managed on the customer side,” please have your clients provide this information.

Again, this would need to come from the firm, but see the answer above for more details.

   3. On what date in 2016 were the data from the prior vendors transferred to Global Relay?

Email Import:
SF00618010 - Pursuit Partners LLC - pursuitpartners.com - Legacy Data Import – opened on Tuesday, January 26, 2016
Legacy Data Import (Approx. 25 GBs)
Requested by: Anthony Schepis (schepis@pursuitpartners.com)
203-961-0023

Message #74398915 – completed on Mon, Feb. 15, 2016:
The Legacy Data Import is now complete for pursuitpartners.com.
Here is a summary of the import:
Number of messages received for import: 279,646
Number of duplicate messages (not imported): 604
Number of read receipts and non-delivery reports (not imported): 77
Amount of data imported: 25 GBs

Bloomberg Import:
SF00616051 - Pursuit Partners LLC - pursuitpartners.com - Legacy Bloomberg Import – opened on Wednesday, January 20, 2016
Legacy Bloomberg Data Import (Approx. 14.36 GBs)
Requested by: Anthony Schepis (schepis@pursuitpartners.com)
203-961-0023

Message #72865969 – completed on Fri, Jan. 22, 2016:
The Import is now complete for pursuitpartners.com (Legacy Bloomberg Messages).
Here is a summary of the import:
Number of messages imported: 380,202 (14.36 GBs)

   4. On what date were the data that were transferred from the prior vendors deleted by Global Relay?

Anthony Schepis (schepis@pursuitpartners.com) first reached out to Global Relay about Pursuit’s Data Retention Term on Thurs, Dec. 22, 2016.
                 Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 6 of 15


The process was completed on Wed, Mar. 8, 2017 (“This notice is to confirm that the 3 Year Rolling Deletion Policy was implemented on the pursuitpartners.com archive.”)
Any data that was 3 years + a day (or older) would have been deleted that evening. Anything after that that was 3 years + a day would have been purged each night.

    5. What was the date range for the data that were transferred from the prior vendors to Global Relay?

According to an email from Anthony Schepis that was sent on Thursday, January 21, 2016, for Bloomberg messages:
“Anthony, the Date ranges I uploaded are 1/18/13 to 1/8/16”

Unfortunately, we have no way of knowing the dates of the imported Email. However, it looks like the data came from their previous Archiving provider called Sonian.

Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Monday, April 1, 2019 6:27 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: FW: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]
Importance: High

Glenn:

Please see some additional inquiries from counsel below. I would genuinely appreciate your assistance in responding to these inquiries.

Thanks – Sam

From: Reilly, Wendy B. <wbreilly@debevoise.com>
Sent: Wednesday, March 27, 2019 10:33 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: Abraham, J. Robert <jrabraham@debevoise.com>; 'Kristen L. Zaehringer' <kzaehringer@murthalaw.com>; 'Paul E. Knag' <PKNAG@murthalaw.com>; 'ewbolla@sc-harris.com' <ewbolla@sc-
harris.com>
Subject: RE: Pursuit Partners - Global Relay eDiscovery [DF-AMER.FID1486919]

Sam,

Thank you for providing this information. Based on an initial review, we have the following questions/requests:

    1. The response does not provide “a list of the names of each person listed in the ‘to’ or ‘from’ fields of the email files,” as required by paragraph 3 of the Court Order. Please ask Global Relay
        to provide that information.
    2. Given that Global Relay said that it cannot provide “a list of the names of each person whose email files have been retained,” as required by paragraph 3 of the Court Order, because that
        information “is managed on the customer side,” please have your clients provide this information.    
    3. On what date in 2016 were the data from the prior vendors transferred to Global Relay?
    4. On what date were the data that were transferred from the prior vendors deleted by Global Relay?
    5. What was the date range for the data that were transferred from the prior vendors to Global Relay?

Please provide the requested information by Friday.

Thanks,
Wendy




Wendy B. Reilly
Counsel
wbreilly@debevoise.com
+1 212 909 6316 (Tel)
www.debevoise.com


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged, confidential and exempt from disclosure. If you are not the intended recipient, please do not
disseminate, distribute or copy this communication, by e-mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us collect in New York at 1-212-
909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Sabato P. Fiano [mailto:sfiano@znclaw.com]
Sent: Wednesday, March 27, 2019 10:38 AM
To: Reilly, Wendy B.; Abraham, J. Robert; Kristen L. Zaehringer; Paul E. Knag; ewbolla@sc-harris.com
Subject: FW: Pursuit Partners - Global Relay eDiscovery
Importance: High

Counsel,

Please see the below responsive information from Global Relay that addresses the outstanding information being sought from Global
Relay.

Thanks – Sam


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
              Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 7 of 15


Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Tuesday, March 26, 2019 7:01 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net; schepis@pimllc.com
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Sam and Anthony,

Here are the answers to the questions that you sent. Please note there will be a charge of 2 professional hours ($600) for the work we have done on these requests. Let me know
if you have any further questions:

I can confirm that the following pursuitpartners.com Archive currently has an archive-wide Legal Hold and no messages are being deleted:

The types of documents that Global Relay currently archives for Pursuit Partners are:

Email Messages – 161,042 messages, approx. 21 GB (2016-Feb-13 - Current)
Bloomberg Messages – 786,977 messages, approx. 14 GB (2016-Feb-13 - Current)

Pursuitpartners.com is the only domain that is being journaled into this Archive.

Please note, Global Relay cannot provide a list of individuals that have been retained as that will be managed on the customer side, typically by their Exchange Administrator. That
said, the only addresses I see for the Archive are the following:

canelas@pursuitpartners.com
schepis@pursuitpartners.com
donotreply@pursuitpartners.com

The pursuitpartners.com Archive does have a 3-year Rolling Deletion Policy in place, though no messages are currently being deleted because of the archive-wide Legal Hold.
For the messages that have been previously deleted from the Archive, we are not able to provide any details about those messages, other than the fact that they would have been
sent or received outside of the 3-year Rolling Deletion Policy and prior to the archive-wide Legal Hold, which was put in place on Feb 13, 2019.

Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Tuesday, March 26, 2019 11:21 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery
Importance: High

Glenn,

Can I please have your response to the information required to be provided by the Court Order, specifically paragraphs 3-4, at your earliest
opportunity? I am highly concerned that I am going to find myself on the wrong side of the Court without a response very soon.

Thanks – Sam


From: Sabato P. Fiano
Sent: Thursday, March 14, 2019 4:23 PM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery
Importance: High

Glenn:

Attached is the Court Order that the Pursuit Partners is part of related to the preservation of certain documents and, in particular, the
documents currently being archived by Global Relay. As you can see, Paragraphs 2-4 at page 2 of the Court Order require that I obtain
certain specific information from Global Relay regarding the information archived / stored by it on behalf of Pursuit Partners. Can you please
provide me the information required to be provided by the Court Order, specifically paragraphs 3-4, at your earliest opportunity.

Please contact me with any questions. Thanks -- Sam


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
              Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 8 of 15


sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Friday, February 22, 2019 6:41 PM
To: Sabato P. Fiano <sfiano@znclaw.com>; Anthony Schepis <schepis@pimllc.com>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Sam,

Just a reminder that we did place this Legal Hold at the time you requested, but we still do require Anthony’s approval.

Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Wednesday, February 13, 2019 1:08 PM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>; Anthony Schepis <schepis@pimllc.com>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Glenn – due to some new events, please put a “legal hold’ in place to stop any further messages from being deleted until further notice.

Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Thursday, February 7, 2019 12:52 PM
To: Sabato P. Fiano <sfiano@znclaw.com>; Anthony Schepis <schepis@pimllc.com>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Understood, thanks for that.

Regards,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano
Sent: Thursday, February 7, 2019 12:25 PM
To: 'Glenn Rogers' <Glenn.Rogers@globalrelay.net>; Anthony Schepis <schepis@pimllc.com>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Thank you Glenn. Yes, please put a “legal hold’ in place to stop any further messages from being deleted.


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile
              Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 9 of 15


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Thursday, February 7, 2019 11:42 AM
To: Anthony Schepis <schepis@pimllc.com>; Sabato P. Fiano <sfiano@znclaw.com>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Thanks for that Anthony. Sabato, here are the answers to your questions:

Apparently, there is some confusion regarding the data only going back to January 2016. When did Global Relay’s relationship with Pursuit Partners begin?
Pursuit Partners have been a Global Relay customer since December of 2015. Currently, the earliest messages in their archive goes back to Feb. 7th, 2016.

Were emails or messages from other vendors transferred to Global Relay? If so, were those archives also searched?
It does look like there was a relatively small import of historical messages (approx. 279k messages) that was done in 2016. However, those messages have been purged as part of
Pursuit’s rolling deletion policy (see below).

Have emails or other communications been deleted from these archives at any time?
Yes, see below.

Are communications being kept for an assigned time limit?
The Pursuit Partners’ archive currently has a 3 year deletion policy in place. As of today, their data goes back to Feb. 7th, 2016, but more messages are being purged every
evening.

Let me know if you have any questions or if we can put a ‘Legal Hold’ in place, to stop any further messages from being deleted.

Regards,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Anthony Schepis <schepis@pimllc.com>
Sent: Thursday, February 7, 2019 8:00 AM
To: Sabato P. Fiano <sfiano@znclaw.com>; Glenn Rogers <Glenn.Rogers@globalrelay.net>; Frank Canelas <canelas@pimllc.com>
Cc: all_Ediscovery@globalrelay.net
Subject: Re: Pursuit Partners - Global Relay eDiscovery

Glenn - please go ahead

thanks

Tony Schepis

From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Friday, January 25, 2019 8:46 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Glenn:

Just a few more time-urgent inquiries from opposing counsel so we can hopefully move forward with a production:

       Apparently, there is some confusion regarding the data only going back to January 2016. When did Global Relay’s relationship with
       Pursuit Partners begin?

       Were emails or messages from other vendors transferred to Global Relay? If so, were those archives also searched?

       Have emails or other communications been deleted from these archives at any time?

       Are communications being kept for an assigned time limit?

Your assistance has been a tremendous help. Thank you.


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.
             Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 10 of 15


From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Thursday, January 3, 2019 7:11 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Sam,

Here are the answers to your questions. Let us know how you would like to proceed:

1.How many de-duped documents are there without including search 4b? It looks like that search is generating a lot of the volume. (Search 4b = 51,084 emails
and 505,071 Bloomberg messages; the overall totals are 55,799 emails and 511,510 Bloomberg messages). We’d like to know the effect on the volumes if we
excluded search 4b. Would you please let us know?
Viewing :       19387 messages
Date Range : Jan 1, 00 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Dec.14.18-Search1*, Dec.14.18-Search18*, Dec.14.18-Search3*, Dec.14.18-Search4a*, Dec.14.18-Search4c*, Dec.14.18-Search5*
Put results into folder called 'Jan.3.18-Combined-Email' - 19,387 messages, approx. 10 GB

Viewing :       17110 messages
Date Range : Jan 1, 00 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Dec.14.18-Search18BBG*, Dec.14.18-Search1BBG*, Dec.14.18-Search3BBG*, Dec.14.18-Search4aBBG*, Dec.14.18-Search4cBBG*, Dec.14.18-Search5BBG*
Put results into folder called 'Jan.3.18-Combined-BBG' - 17,110 messages, approx. 3.5 GB

2. What are the Bloomberg messages? Are they instant messages? Or something else?
A Bloomberg Terminal is a computer software system provided by the financial data vendor Bloomberg, Inc. that allows financial industry users the ability to monitor and analyze
real-time financial market data and place trades on the electronic trading platform. It also contains a messaging product that allows users to communicate in groups or on a user-
to-user basis (Instant Bloombergs). It also allows users to send and receive email messages (BMail). Global Relay can archive the Instant Bloombergs and BMail for our
customers.

3. What are the earliest and latest dates for which emails have been archived? Same question for Bloomberg messages?
Both Email and Bloomberg messages look to go back to around the beginning of Jan. 2016 through to now.

4. It looks like searches 19 and 20 generated zero hits. Any idea why that might be?
Search 19: had a date range of April 1, 2012 – March 22, 2014
Search 20: had a date range of January 1, 2013 – March 22, 2014
As per the answer to #3, Email and Bloomberg messages look to go back to around the beginning of Jan. 2016 (i.e. after the specified date range for these searches)

5. Does Global Relay maintain an archive of any of my clients’ text messages?
No, currently we are archiving Email and Bloomberg messages only for Pursuit Partners LLC.

Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Thursday, January 3, 2019 10:33 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Glenn,

Thank you again for providing the hit report for these materials.

I have conferred with plaintiffs’ counsel and we have some follow-up questions:

   1. How many de-duped documents are there without including search 4b? It looks like that search is generating a lot of the volume.
        (Search 4b = 51,084 emails and 505,071 Bloomberg messages; the overall totals are 55,799 emails and 511,510 Bloomberg
        messages). We’d like to know the effect on the volumes if we excluded search 4b. Would you please let us know?
   2.   What are the Bloomberg messages? Are they instant messages? Or something else?
   3.   What are the earliest and latest dates for which emails have been archived? Same question for Bloomberg messages?
   4.   It looks like searches 19 and 20 generated zero hits. Any idea why that might be?
   5.   Does Global Relay maintain an archive of any of my clients’ text messages?

If possible, it would be great if you could get back to me later today or tomorrow morning on these questions.

Thanks,

Sam


Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.
           Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 11 of 15


From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Wednesday, December 19, 2018 1:07 PM
To: Anthony Schepis <schepis@pimllc.com>; Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Thanks for that Anthony. Sam, here are the requested search results. Let us know if you have any questions, or how you would like to proceed. I was not sure if you needed
Bloomberg messages as well as email, so I ran them both but kept them separated. If you do want to export the data, let us know which of the export options you will require:

SEARCH 1:
January 1, 2006 – present
("645,571" OR "258,228" OR "387,342" OR "carried interest" OR "incentive fee" OR UBS OR "Wells Fargo" OR "side pocket")

Viewing :       11263 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    ("645,571" OR "258,228" OR "387,342" OR "carried interest" OR "incentive fee" OR UBS OR "Wells Fargo" OR "side pocket")
Put results into folder called 'Dec.14.18-Search1'

Viewing :       14105 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    ("645,571" OR "258,228" OR "387,342" OR "carried interest" OR "incentive fee" OR UBS OR "Wells Fargo" OR "side pocket")
Put results into folder called 'Dec.14.18-Search1BBG'

SEARCH 3:
January 1, 2006 – present
(("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account*
OR bank* OR deposit* OR remit* OR pay OR paid))

Viewing :       7068 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    (("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check*
OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search3'

Viewing :       1982 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    (("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check*
OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search3BBG'

SEARCH 4:
January 1, 2006 – present
4(a): ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Pursuit Management Fund" OR PCMF OR "Opportunity
Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND ("Pursuit Capital Manage*" OR PCM OR "General Partner" OR GP) AND (money OR monies OR fund* OR
transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
4(b): ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity Fund" OR
POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (contribut* OR invest* OR fund*) AND (money OR monies OR transfer* OR Wells OR wire* OR withdraw* OR check* OR
account* OR bank* OR deposit* OR remit* OR pay OR paid))
4(c): ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity Fund" OR
POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (money OR monies OR transfer* OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR remit* OR
pay OR paid) AND (Ruth OR Constance OR Connie OR wife OR Lakefront))

Viewing :       7095 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Pursuit Management Fund" OR PCMF OR
"Opportunity Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND ("Pursuit Capital Manage*" OR PCM OR "General Partner" OR GP) AND (money OR monies OR
fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search4a'

Viewing :       51084 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity
Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (contribut* OR invest* OR fund*) AND (money OR monies OR transfer* OR Wells OR wire* OR withdraw* OR
check* OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search4b'

Viewing :       3428 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity
Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (money OR monies OR transfer* OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR
remit* OR pay OR paid) AND (Ruth OR Constance OR Connie OR wife OR Lakefront))
Put results into folder called 'Dec.14.18-Search4c'

Viewing :       1982 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Pursuit Management Fund" OR PCMF OR
"Opportunity Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND ("Pursuit Capital Manage*" OR PCM OR "General Partner" OR GP) AND (money OR monies OR
fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search4aBBG'

Viewing :       505071 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity
Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (contribut* OR invest* OR fund*) AND (money OR monies OR transfer* OR Wells OR wire* OR withdraw* OR
check* OR account* OR bank* OR deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search4bBBG'

Viewing :       451 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    ((Schepis OR Canelas OR Northeast OR "Pursuit Partners" OR PP OR "Pursuit Investment Management" OR PIM OR "Management Fund" OR PCMF OR "Opportunity
Fund" OR POF OR "Capital Partners"~2 OR "Capital Master"~2) AND (money OR monies OR transfer* OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR
remit* OR pay OR paid) AND (Ruth OR Constance OR Connie OR wife OR Lakefront))
Put results into folder called 'Dec.14.18-Search4cBBG'

SEARCH 5:
January 1, 2006 – present
          Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 12 of 15


Schneider* OR Leslie OR Lillian OR Leonard OR plaintiff* OR Jamiscott OR Claridge OR creditor

Viewing :       9990 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    Schneider* OR Leslie OR Lillian OR Leonard OR plaintiff* OR Jamiscott OR Claridge OR creditor
Put results into folder called 'Dec.14.18-Search5'

Viewing :       1011 messages
Date Range : Jan 1, 06 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    Schneider* OR Leslie OR Lillian OR Leonard OR plaintiff* OR Jamiscott OR Claridge OR creditor
Put results into folder called 'Dec.14.18-Search5BBG'

SEARCH 18:
May 1, 2012 – present
(("Capital Management Fund" OR PCMF) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR deposit* OR
remit* OR pay OR paid))

Viewing :       3162 messages
Date Range : May 1, 12 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Email
Keywords :    (("Capital Management Fund" OR PCMF) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR
deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search18'

Viewing :       3 messages
Date Range : May 1, 12 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Bloomberg
Keywords :    (("Capital Management Fund" OR PCMF) AND (money OR monies OR fund* OR transfer* OR Wells OR wire* OR withdraw* OR check* OR account* OR bank* OR
deposit* OR remit* OR pay OR paid))
Put results into folder called 'Dec.14.18-Search18BBG'

SEARCH 19:
April 1, 2012 – March 22, 2014
(("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (bankrupt* OR "Chapter 7" OR insolven* OR liquidat* OR debtor OR petition OR creditor*))

Viewing :       (No Messages)
Date Range : Apr 1, 12 (Start of Day) - Mar 22, 14 (End of Day)
Folder :         Email
Keywords :    (("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (bankrupt* OR "Chapter 7" OR insolven* OR liquidat* OR debtor OR petition OR
creditor*))
Put results into folder called 'Dec.14.18-Search19'

Viewing :       (No Messages)
Date Range : Apr 1, 12 (Start of Day) - Mar 22, 14 (End of Day)
Folder :         Bloomberg
Keywords :    (("Pursuit Capital Management" OR PCM OR "General Partner" OR GP) AND (bankrupt* OR "Chapter 7" OR insolven* OR liquidat* OR debtor OR petition OR
creditor*))
Put results into folder called 'Dec.14.18-Search19BBG'

SEARCH 20:
January 1, 2013 – March 22, 2014
((Northeast OR "General Partner" OR GP) AND (form* OR creat* OR establish* OR start* OR incorporat* OR struct* OR transfer*))

Viewing :       (No Messages)
Date Range : Jan 1, 13 (Start of Day) - Mar 22, 14 (End of Day)
Folder :         Email
Keywords :    ((Northeast OR "General Partner" OR GP) AND (form* OR creat* OR establish* OR start* OR incorporat* OR struct* OR transfer*))
Put results into folder called 'Dec.14.18-Search20'

Viewing :       (No Messages)
Date Range : Jan 1, 13 (Start of Day) - Mar 22, 14 (End of Day)
Folder :         Bloomberg
Keywords :    ((Northeast OR "General Partner" OR GP) AND (form* OR creat* OR establish* OR start* OR incorporat* OR struct* OR transfer*))
Put results into folder called 'Dec.14.18-Search20BBG'

COMBINED FOLDERS:

Viewing :       55799 messages
Date Range : Jan 1, 00 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Dec.14.18-Search1*, Dec.14.18-Search18*, Dec.14.18-Search3*, Dec.14.18-Search4a*, Dec.14.18-Search4b*, Dec.14.18-Search4c*, Dec.14.18-Search5*
Put results into folder called 'Dec.14.18-Combined-Email'

Viewing :       511510 messages
Date Range : Jan 1, 00 (Start of Day) - Dec 14, 18 (End of Day)
Folder :         Dec.14.18-Search18BBG*, Dec.14.18-Search1BBG*, Dec.14.18-Search3BBG*, Dec.14.18-Search4aBBG*, Dec.14.18-Search4bBBG*, Dec.14.18-Search4cBBG*,
Dec.14.18-Search5BBG*
Put results into folder called 'Dec.14.18-Combined-BBG'

+++++++++++++++++++++++++++++++

FOLDER SIZES:

Email:
Dec.14.18-Search1 - 11,263 messages, approx. 7 GB
Dec.14.18-Search3 - 7,068 messages, approx. 7 GB
Dec.14.18-Search4a - 7,095 messages, approx. 7 GB
Dec.14.18-Search4b - 51,084 messages, approx. 12 GB
Dec.14.18-Search4c - 3,428 messages, approx. 3.5 GB
Dec.14.18-Search5 - 9,990 messages, approx. 7 GB
Dec.14.18-Search18 - 3,162 messages, approx. 5 GB
Approx. 49 GB's

Dec.14.18-Combined-Email - 55,799 messages, approx. 14 GB (Combined, de-duplicated collection of the 7 folders above)

Bloomberg:
Dec.14.18-Search1BBG - 14,105 messages, approx. 3.5 GB
Dec.14.18-Search3BBG - 1,982 messages, approx. 100 MB
Dec.14.18-Search4aBBG - 1,982 messages, approx. 100 MB
Dec.14.18-Search4bBBG - 505,071 messages, approx. 10 GB
Dec.14.18-Search4cBBG - 451 messages, approx. 20 MB
Dec.14.18-Search5BBG - 1,011 messages, approx. 175 MB
Dec.14.18-Search18BBG - 3 messages, approx. 125 KB
Approx. 14 GB's

'Dec.14.18-Combined-BBG' - 511,510 messages, approx. 10 GB (Combined, de-duplicated collection of the 7 folders above)

+++++++++++++++++++++++++++++++
             Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 13 of 15


    Estimate for Data Export – Email only
              w/separate folders
 Data Export (~49 GB)                 $2,450
 Secure FTP Delivery                            $0
 Professional Service Fee (1 Hour)            $300
 Total                                     $2,750

Note: the data size may increase or decrease slightly upon conversion.

    Estimate for Data Export – Email only,
               ‘Combined’ folder
 Data Export (~14 GB)                   $700
 Secure FTP Delivery                            $0
 Professional Service Fee (1 Hour)            $300
 Total                                     $1,000

    Estimate for Data Export – Email and
        Bloomberg w/separate folders
 Data Export (~63 GB)                 $3,150
 Media (1 TB Hard Drive)                      $200
 Shipping (FedEx Overnight)                   $125
 Professional Service Fee (1 Hour)            $300
 Total                                     $3,775

    Estimate for Data Export – Email and
        Bloomberg, ‘Combined’ folders
 Data Export (~24 GB)                 $1,200
 Secure FTP Delivery                            $0
 Professional Service Fee (1 Hour)            $300
 Total                                     $1,500

Data Export/eDiscovery Costs* eDiscovery Professional Services fees are billed at $300/hour during Business Hours and $500/hr outside Business Hours. The cost for a Data
Export is $50/GB (or portion thereof), with a minimum fee of $100. No additional costs are associated with secure FTP delivery. The cost to receive the data on disc is an extra
$50, for up to 5 discs. An additional $50 charge will be added for each 5 disc increment (or portion thereof). The cost to receive the data on hard drive is an additional $200 (hard
drives over 1 TB incur a higher fee). Firms may provide their own hard drive to Global Relay at no additional cost. An overnight shipping fee will be applied as follows: $65 for
discs and $125 for a hard drive.
*Listed prices are for within North America, additional fees apply for International shipments.

Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Anthony Schepis <schepis@pimllc.com>
Sent: Wednesday, December 19, 2018 5:17 AM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>; Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: Re: Pursuit Partners - Global Relay eDiscovery


Glenn

yes I approve

Thanks

Tony


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Friday, December 14, 2018 2:59 PM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net; Anthony Schepis <schepis@pimllc.com>
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Thanks Glen. Yes, please provide a message hit count for my review at your earliest convenience. I have copied the Custodian of Pursuit
Partners, LLC, Anthony Schepis, on this e-mail. Mr. Schepis will reply all to this e-mail with his authorization to conduct the message hit
count.

Thank you - Sam

Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.
             Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 14 of 15


From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Friday, December 14, 2018 5:09 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Sabato,

The attached searches would likely take 1-2 professional hours ($300-$600). That would include a message hit count for each of the searches. Please note, we would not provide a
hit count for each of the individual terms per search. Also, would we need some further direction for the final search. Let us know if you have any other questions:


 Request Nos. 1, 3-6, 18-20                                                           January 1, 2006 –          (1) emails and other communications to/from/cc/bcc EisnerAmper
                                                                                      March 22, 2014             and/or other accountants responsive to these requests

                                                                                                                 (2) emails and other communications to/from/cc/bcc counsel to
                                                                                                                 Pursuit Capital Management responsive to these requests


Thanks,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194


From: Sabato P. Fiano <sfiano@znclaw.com>
Sent: Friday, December 14, 2018 1:23 PM
To: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Cc: all_Ediscovery@globalrelay.net
Subject: RE: Pursuit Partners - Global Relay eDiscovery

Glenn:

Thanks for your help on this matter. Below in red bold is the content of the e-mail that I received from opposing counsel (Wendy B. Reilly at
Debevoise & Plimpton), who advised me that it would be “easy” for Global Relay to provide a “hit count” report based on the attached
searches provided by the Debevoise firm. Please let me know if Global Relay can provide such a hit report based on such search terms,
and what the cost would be.

Thank you – Sam Fiano

Sabato ("Sam") P. Fiano
ZELDES, NEEDLE & COOPER, P.C.
1000 Lafayette Boulevard
7th Floor
Bridgeport, CT 06604
Direct Dial: (203) 332-5791
Fax: (203) 333-1489
sfiano@znclaw.com
My Profile


This communication may contain information that is CONFIDENTIAL and/or subject to the ATTORNEY-CLIENT PRIVILEGE. If you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, please be advised that any use, distribution, or copying of this communication is prohibited. If
you have received this communication in error, please notify the sender immediately. Thank you.

***************************************************************************************************************************************************************

Sam,

Thank you for your email.

As discussed, below is the information regarding Global Relay:

You can contact Glenn Rogers at Global Relay to request the search and hit report. Here is his contact information:

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194

You can send him the attached search terms (which we initially provided to DLA Piper in October 2017, at their request), and ask him to run those searches. I have included a
draft email below.

I will note that the two search strings listed in the last row of the chart (on page 4) will require additional work on your part (or ours) before Global Relay can run them (unless
your clients have already run the searches and have the list of relevant email domain names). In the interest of time, I suggest that you have Global Relay run the rest of the
searches (which can be run as is), and we can circle back on that last search after we have a better sense of volume for the rest of the searches.

Here is a draft of the substantive part of the email that you can send to Global Relay:
                Case 1:15-cv-04514-KPF Document 214-1 Filed 03/25/21 Page 15 of 15


DRAFT

Please run the searches listed in the attached chart. As you will see, the chart provides the search terms and the date ranges. Please provide a standard hit report, including the
number of document hits by key word and by search string (after de-duplication), and also the total number of unique document hits in total (after de-duplication).

For now, you can ignore the two search strings listed in the last row of the chart (emails with accountants and emails with counsel to Pursuit Capital Management). The parties
will revisit that search after seeing the volume of the rest of the searches.

***

From: Glenn Rogers <Glenn.Rogers@globalrelay.net>
Sent: Friday, December 14, 2018 4:00 PM
To: Sabato P. Fiano <sfiano@znclaw.com>
Cc: all_Ediscovery@globalrelay.net
Subject: Pursuit Partners - Global Relay eDiscovery

Sabato,

Thanks again for your time on the phone. Global Relay can absolutely run searches on behalf of Pursuit Partners, but please note Professional Services are billed at $300/hour,
with the majority of our searches billed at a single hour.

Here are the questions that we typically need answered to run eDiscovery searches in a customer Archive. As discussed, Anthony Schepis is the firm’s Appointed Administrator, so
we would require his approval before we could proceed. Let us know how you would like to move forward or if you have any questions:


 Date Range                   1) What is the date range(s) for the search?
                              (i.e. Feb. 1, 2016 – Dec. 1, 2018)
 Custodians                   2) Are there specific Users that are involved in this search?
                              3) If it is specific Users, we will need a definitive list of their associated Email
                              addresses, including aliases and Instant Message names and Bloomberg
 Addresses                    addresses, if applicable. We will not need this list if it is ‘ALL’ users that they want
 and Aliases                  to review (but please do specify which message types you want us to search)

 Message Types                4) What message types (i.e. Email, Bloomberg, IM, LinkedIn, Twitter) should be
                              included in the search?
 De-Duplication               5) Would you like the data organized by Custodian or would you like the data de-
                              duplicated and organized in a single folder?
                              *Please note, if the data is organized by Custodian, this export will typically be
                              larger as there will likely be duplication across custodians.
 Keywords                     6) Are there specific keywords or phrases for this search?
 Privileged Data              7) Are there any messages that you would consider ‘Privileged’ that should be
                              excluded from this production? If so, what criteria should be used to identify
                              those messages (i.e. attorney’s address or domain)?
                              8) Where and to whom would you like the data sent? The data will be .PST files
 Delivery                     unless you request another format. Alternatively the data can be shared for
                              further review within the Global Relay interface.

                              9) Please advise if a Legal Hold should be placed on any data within your firm’s
 Legal Hold                   archive as part of this request. Many firms have instituted a rolling deletion in
                              accordance with their retention policy – a Legal Hold will override any rolling
                              deletion policy, preserving the data.
                              10) Is there anything else that we need to know?
 Further Details


Data Export/eDiscovery Costs* eDiscovery Professional Services fees are billed at $300/hour during Business Hours and $500/hr outside Business Hours. The cost for a Data
Export is $50/GB (or portion thereof), with a minimum fee of $100. No additional costs are associated with secure FTP delivery. The cost to receive the data on disc is an extra
$50, for up to 5 discs. An additional $50 charge will be added for each 5 disc increment (or portion thereof). The cost to receive the data on hard drive is an additional $200 (hard
drives over 1 TB incur a higher fee). Firms may provide their own hard drive to Global Relay at no additional cost. An overnight shipping fee will be applied as follows: $65 for
discs and $125 for a hard drive.
*Listed prices are for within North America, additional fees apply for International shipments.

Regards,

Glenn Rogers
director, audits & ediscovery
Global Relay

glenn.rogers@globalrelay.net

866.484.6630 | M. 604.561.7194 | audits@globalrelay.net | globalrelay.com

Important - Confidential Information & Disclaimer. All email sent to or from this address will be retained by Global Relay’s email archiving system. This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is privileged, confidential, and exempt from disclosure under applicable law. Any other distribution, copying, or disclosure is strictly prohibited. If you have received this message in error, please notify us immediately and delete the message
without copying or forwarding it to anyone. Global Relay will not be liable for any compliance and technical information or guidance provided herein. The information contained in this communication is not intended to be a legal opinion and should not be
relied upon as legal advice. It is important to seek independent legal and/or compliance advice for all inquiries regarding compliance, legal or regulatory obligations in connection with Global Relay’s Services.
